DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 2 of Claim 10 states: “…wherein G’ and G’’ of the first polyvinylidene fluoride copolymer…” Line 2 should state: “…wherein G1’ and G1’’ of the first polyvinylidene fluoride copolymer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (WO2017/082258A1).
In re claim 1, Honda discloses a separator for an electrochemical device, comprising: 
a porous polymer substrate (¶130, ¶146); and 
a porous coating layer (¶45) formed on at least one surface of the porous polymer substrate, wherein the porous coating layer comprises inorganic particles (¶44-45), a first polyvinylidene fluoride copolymer and a second polyvinylidene fluoride copolymer (¶146, ¶153), 
G1' (storage modulus) and G1" (loss modulus) of the first polyvinylidene fluoride copolymer undergo a reverse transition (¶153; Note that the conditions of reverse transition are not defined.), and 
G2' (storage modulus) and G2" (loss modulus) of the second polyvinylidene fluoride copolymer undergo no reverse transition (¶153; Note that the conditions of ‘no reverse’ transition is are not defined).
In re claim 3, Honda discloses the separator according to claim 1, as explained above. Honda further discloses wherein the first polyvinylidene fluoride copolymer has a weight average molecular weight larger than a weight average molecular weight of the second polyvinylidene fluoride copolymer (¶153).
In re claim 4, Honda discloses the separator according to claim 1, as explained above. Honda further discloses 3wherein the first polyvinylidene fluoride copolymer has a weight average molecular weight of 400,000-1,500,000, and the second polyvinylidene fluoride copolymer has a weight average molecular weight of 50,000-350,000 (¶153); and 
a weight ratio of the first polyvinylidene fluoride copolymer to the second polyvinylidene fluoride copolymer is 90:10-40:60 (¶153).
In re claim 5, Honda discloses the separator according to claim 1, as explained above. Honda further discloses wherein each of the first polyvinylidene fluoride copolymer and the second polyvinylidene fluoride copolymer independently comprises a vinylidene fluoride-derived repeating unit; and at least one additional repeating unit derived from hexafluoropropylene, trichloroethylene, trifluoroethylene, tetrachloroethylene, tetrafluoroethylene or chlorotrifluoroethylene (¶56).
In re claim 6, Honda discloses the separator according to claim 5, as explained above. Honda further discloses the weight average molecular weight of the additional repeating unit of the second polyvinylidene fluoride copolymer is equal to or smaller than the weight average molecular weight of the additional repeating unit of the first polyvinylidene fluoride copolymer (¶56; Note that the Examiner is choosing the repeating units to be the same.).
In re claim 7, Honda discloses the separator according to claim 5, as explained above. Honda further discloses wherein a weight ratio of the vinylidene fluoride-derived repeating unit to the additional repeating unit in the first polyvinylidene fluoride copolymer is 99:1-90:10, and a weight ratio of the vinylidene fluoride-derived repeating unit to the additional repeating unit in the second polyvinylidene fluoride copolymer is 89:11-70:30 (¶57-58). 
In re claim 8, Honda discloses the separator according to claim 1, as explained above. Honda further discloses wherein the first polyvinylidene fluoride copolymer has an oxidation potential of 5.0 V or higher relative to lithium  (¶146, ¶153, ¶56-58).
In re claim 9, Honda discloses a method for manufacturing a separator for an electrochemical device, comprising
(S1) preparing slurry containing a solvent, inorganic particles, a first polyvinylidene fluoride copolymer and a second polyvinylidene fluoride copolymer (¶146, ¶44) ; 
(S2) applying the slurry onto at least one surface of a porous polymer substrate (¶146, ¶153); 
(S3) dipping the product of (S2) in a non-solvent to cause phase separation (¶94); and 
(S4) drying the product of (S3) to form a porous coating layer on at least one surface of the porous polymer substrate, wherein the porous coating layer comprises the inorganic particles, the first polyvinylidene fluoride copolymer and the second polyvinylidene fluoride copolymer (¶92, ¶146, ¶153), 
G1' (storage modulus) and G1" (loss modulus) of the first polyvinylidene fluoride copolymer undergo a reverse transition (¶153; Note that the conditions of reverse transition are not defined.), and 
G2' (storage modulus) and G2" (loss modulus) of the second polyvinylidene fluoride copolymer undergo no reverse transition (¶153; Note that the conditions of reverse transition are not defined.).
In re claim 11, Honda discloses the method according to claim 9, as explained above. Honda further discloses wherein the solvent comprises at least one of acetone, tetrahydrofuran, methylene chloride, chloroform, dimethyl formamide, N-methyl-2-pyrrolidone (NMP), cyclohexane, trimethyl phosphate or triethyl phosphate (¶93).
In re claim 12, Honda discloses the method according to claim 9, as explained above. Honda further discloses the non-solvent comprises at least one of water, methanol, ethanol, propyl alcohol, butyl alcohol, butanediol, ethylene glycol, propylene glycol or tripropylene glycol (¶94).
In re claim 13, Honda discloses the method according to claim 9, as explained above. Honda further discloses the first polyvinylidene fluoride copolymer has a weight average molecular weight of 400,000-1,500,000, and the second polyvinylidene fluoride copolymer has a weight average molecular weight of 50,000-350,000 (¶153); and 
a weight ratio of the first polyvinylidene fluoride copolymer to the second polyvinylidene fluoride copolymer is 90:10-40:60 (¶153).
In re claim 14, Honda discloses the method according to claim 9, as explained above. Honda further discloses wherein each of the first polyvinylidene fluoride copolymer and the second polyvinylidene fluoride copolymer independently comprises a vinylidene fluoride-derived repeating unit; and at least one additional repeating unit derived from hexafluoropropylene, trichloroethylene, trifluoroethylene, tetrachloroethylene, tetrafluoroethylene or chlorotrifluoroethylene (¶56).
In re claim 15, Honda discloses the method according to claim 9, as explained above. Honda further discloses the weight average molecular weight of the additional repeating unit of the second polyvinylidene fluoride copolymer is equal to or smaller than the weight average molecular weight of the additional repeating unit of the first polyvinylidene fluoride copolymer (¶56; Note that the Examiner is choosing the repeating units to be the same.).
In re claim 16, Honda discloses the method according to claim 9, as explained above. Honda further discloses wherein a weight ratio of the vinylidene fluoride-derived repeating unit to the additional repeating unit in the first polyvinylidene fluoride copolymer is 99:1-90:10, and a weight ratio of the vinylidene fluoride-derived repeating unit to the additional repeating unit in the second polyvinylidene fluoride copolymer is 89:11-70:30 (¶57-58).
In re claim 17, Honda discloses the separator according to claim 1, as explained above. Honda further discloses an electrochemical device comprising a cathode, an anode and a separator interposed between the cathode and the anode (¶141).


Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the storage modulus and loss modulus of the first polyvinylidene fluoride copolymer undergo the reverse transition at a frequency of 0.5 Hz or less under a condition of a solution containing the first copolymer at a solid content of 5 wt% in a solvent including N-methyl pyrrolidone and water mixed at a weight ratio of 90:10. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cochran et al. (US Patent 7,008,724)			col.3 ll.42-64
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848